IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


AKANINYENE EFIONG AKAN,                        : No. 109 WM 2018
                                               :
                     Petitioner                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
COURT OF COMMON PLEAS,                         :
ALLEGHENY COUNTY                               :
                                               :
                     Respondent                :
                                               :

                                        ORDER



PER CURIAM

      AND NOW, this 27th day of September, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.

      Justice Wecht did not participate in the consideration or decision of this matter.